Citation Nr: 0217857	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  97-10 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for hiatal 
hernia with gastroesophageal reflux disorder and 
gastritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel






INTRODUCTION

The veteran had active duty from October 1982 to January 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Therein, the RO continued a 30 
percent disability evaluation for hiatal hernia and 
gastroesophageal reflux with gastritis.  

After adjudicating other claims then pending on appeal the 
Board remanded the case to the RO for further development 
and adjudicative action in March 1999.  

In August 2002 the RO affirmed the determination 
previously entered.

The case has been returned to the Board for further 
appellate review.


FINDING OF FACT

Hiatal hernia with gastroesophageal reflux disorder and 
gastritis is manifested by evidence of demonstrable hiatal 
hernia with dysphagia to all liquids and solids, heartburn 
and epigastric pain, occasional vomiting, without melena, 
hematochezia or hematemesis, and without rebound or 
guarding upon abdominal examination; productive of 
productive of considerable impairment of health.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
hiatal hernia with gastroesophageal reflux disorder and 
gastritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2002) (Effective prior and 
subsequent to July 2, 2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In February 1994, a month following service separation, 
the veteran underwent laparoscopic Nissen fundoplication 
for gastroesophageal reflux disease.  

In April 1994, he was seen at VA on an outpatient basis 
for complaints of reflux and stomach pain secondary to 
ulcers and hiatal hernia.  Examination revealed that the 
abdomen was soft, nontender, and without masses.  The 
diagnosis was gastritis, controlled by diet, and hiatal 
hernia with reflux.  

In June 1994 the RO granted entitlement to service 
connection for hiatal hernia and gastroesophageal reflux 
disease.  A 30 percent evaluation was assigned for 
considerable impairment of health.  The veteran was 
notified of the decision, and in December 1994, claimed 
entitlement to gastritis as secondary to his service-
connected hiatal hernia disability.  

In August 1995 the RO granted a temporary total disability 
evaluation, based on surgical or other treatment 
necessitating convalescence for hospitalization occurring 
in February 1994.  The RO reclassified the disorder to 
include hiatal hernia and gastroesophageal reflux disease 
with gastritis and returned the evaluation to the 30 
percent level effective in April 1994, after the 
discontinuance of the total temporary disability.  

In September 1995, the veteran underwent VA examination 
for the stomach.  The examiner noted that he weighed 175 
pounds, which was his maximum weight for the past year.  
He was not anemic.  In the past 12 months, he had not had 
nausea or vomiting, or any hematemesis or melena.  The 
veteran stated that he had had epigastric abdominal pain 
with pyrosis on a daily basis within the last 12 months.  

Examination of the abdomen revealed that there was pain 
and tenderness in the epigastric area of the abdomen to 
palpation.  There was no organomegaly, and no masses.  
Bowel sounds were normal to auscultation.  The examiner 
reported that a prior upper gastrointestinal endoscopy had 
shown an impression of hiatal hernia, gastroesophageal 
reflux, and gastritis.  An upper gastrointestinal series 
done in September 1995, concurrent with this examination, 
showed an impression of gastroesophageal reflux.  
Laboratory results done in September 1995 were essentially 
unremarkable, except for borderline low white blood count.  
The examination diagnosis was hiatal hernia, 
gastroesophageal reflux, and gastritis, with severe 
progressive dysplasias, recurrent, etiology undetermined, 
status post Nissen fundoplication with no relief of 
symptoms.  It was noted that the veteran came to the VA 
clinic for follow-up care on a regular basis.  

Also in September 1995, the veteran underwent VA 
examination for the esophagus.  His weight was again 
noted, and that he had no anemia.  The veteran stated that 
in the last 12 months he had had a problem with severe 
dysplasias at least twice per day on a daily basis.  In 
the last 12 months he had had a problem with reflux on a 
daily basis, and that the reflux had gradually gotten 
worse.  In the last 12 months he had had daily epigastric 
abdominal pain associated with pyrosis, also on a daily 
basis.  The veteran reported that, in spite of treatment 
at VA, the symptoms had gradually worsened.  

Examination of the abdomen revealed that there was pain to 
palpation in the epigastric area of the abdomen.  There 
was no organomegaly or masses.  Bowel sounds were normal 
to auscultation.  The upper gastrointestinal series done 
in September 1995 and corresponding laboratory work were 
again noted.  It was again noted that laboratory results 
were unremarkable, except for a showing of borderline 
leukopenia.  The examiner noted that the white blood count 
was 4.4 which was borderline low (normal range was 4.8 to 
10.8).  The diagnoses were hiatal hernia, gastroesophageal 
reflux, and gastritis, with severe progressive dysphasia, 
recurrent, etiology undetermined, status post Nissen 
fundoplication with no relief of symptoms; and borderline 
leukopenia, etiology undetermined.  

In May 1996 the ROI continued the 30 percent evaluation 
for hiatal hernia and gastroesophageal reflux disease with 
gastritis.  The RO determined that a higher evaluation of 
60 percent was not warranted as there were no symptoms of 
vomiting, material weight loss, anemia, hematemesis or 
melena, and the veteran had stable weight over the past 
year.  

In September 1996 the veteran underwent radiology 
examination of the esophagus.  Barium was used and it 
passed properly through the esophagus with no esophageal 
lesions present.  There was no evidence of 
gastroesophageal reflux during the procedure.  The stomach 
and duodenum exhibited no significant abnormalities.  The 
impression was clinical history of having had a hiatal 
hernia repaired; no hiatal hernia or gastroesophageal 
reflux demonstrated; and normal stomach and duodenum.  

October 1997 VA treatment records reveal that the veteran 
was seen for scapula pain, and it was also noted that he 
had gastroesophageal reflux.

November 1998 VA treatment records reveal that the veteran 
was seen for follow-up for a recent sigmoidoscopy, and he 
reported that he had been told that there was no change in 
his reflux condition.  

In April 2000 the veteran underwent an examination with a 
private physician for VA compensation purposes.  The 
physician conducting the examination noted that he had 
reviewed the claims folder.  The examiner reported the 
veteran's history including his past surgeries.  It was 
noted that he took the medications Prilosec, Prevacid and 
Proplusid.  He also had a history of cholelithiasis noted 
on various abdomen sonograms. 

The veteran weighed 197 pounds at the time of the 
examination.  Abdominal examination revealed epigastric 
pain without rebound or guarding.  He had a midline 
surgical scar.  There was no hepatosplenomegaly.  There 
were no masses, and bowel sounds were active.  

The impression was gastroesophageal reflux disease, status 
post Nissen fundoplication with recurrence of symptoms; 
cholelithiasis; and history of pulmonary abscess.  The 
physician noted that repeat surgery might be needed to 
assure effective anti-reflux effect.   

August 2000 VA outpatient treatment records show that the 
reflux continued, and that the veteran had regurgitation.  
The assessment was refractory reflux.  Gastrointestinal 
reflux disorder measures were reemphasized and the 
veteran's prescription for Prevacid was increased.  

March 2001 VA outpatient treatment records show that the 
veteran was seen for other purposes, but it was noted that 
he had intermittent reflux with certain foods.  


Criteria

Disability evaluations are determined by the application 
of the VA Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2002).

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during 
military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).



In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.

In Fenderson, the United States Court of Appeals for 
Veterans Claims (CAVC) also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.  
Fenderson at 126-28.  

In Meeks v. West, 12 Vet. App. 352 (1999), the CAVC 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.

Rather, the law must be taken at its plain meaning and the 
plain meaning of the requirement that the effective date 
be determined in accordance with facts found is that the 
disability rating must change to reflect the severity of 
the disability as shown by the facts from time to time.

The Board may only consider those factors that are 
included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be 
error as a matter of law.  Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of 
his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 
206 (1993).  This would result in pyramiding, contrary to 
the provisions of 38 C.F.R. § 4.14.

The CAVC has acknowledged, however, that when a veteran 
has separate and distinct manifestations attributable to 
the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  All 
benefit of the doubt will be resolved in the appellant's 
favor.  38 C.F.R. § 4.3 (2002).

The veteran's service-connected hiatal hernia with 
gastroesophageal reflux disease is presently rated 10 
percent disabling under the criteria for hiatal hernia.  
See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2002). 

A regulatory amendment, effective July 2, 2001, made 
changes to the schedular criteria for evaluating diseases 
of the digestive system; however, the criteria for 
evaluating hiatal hernia were unchanged.  See Diagnostic 
Code 7346 (effective before and after July 2, 2001).

The Rating Schedule provides a 10 percent rating for 
hiatal hernia when there are two or more of the symptoms 
required for a 30 percent rating but of lesser severity 
than is required for that evaluation; a 30 percent rating 
with  persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation accompanied by 
substernal or arm or shoulder pain, all of which is 
productive of a considerable impairment of health; and a 
60 percent rating with symptoms of pain, vomiting, 
material weight loss and  hematemesis or melena with 
moderate anemia or other symptom combinations productive 
of severe impairment of health.  Diagnostic Code 7346.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the 
additional proviso that the Secretary shall from time to 
time readjust this schedule of ratings in accordance with 
experience.  

To accord justice, therefore, to the exceptional case 
where the schedular evaluations are found to be 
inadequate, the Under Secretary or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture with 
such related factors as marked impairment with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the veteran.  
38 U.S.C.A. § 5107 (West Supp. 2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

Preliminary Matter:  Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty 
to assist, and supersedes the decision of the CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

Judicial case law is inconsistent as to whether the new 
law is to be given retroactive effect.  The CAVC has held 
that the entire VCAA potentially affects claims pending on 
or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from 
July 14, 1999, to November 9, 2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending at the CAVC at the 
time of its enactment.  

However, the United States Court of Appeals for the 
Federal Circuit (CAFC) has recently held that only section 
4 of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of 
the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

Although the CAFC appears to have reasoned that the VCAA 
may not retroactively apply to claims or appeals pending 
on the date of its enactment, the CAFC stated that it was 
not deciding that question at this time.  In this regard, 
the Board notes that VAOPGCPREC 11-00 appears to hold that 
the VCAA is retroactively applicable to claims pending on 
the date of its enactment. 

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  

Therefore, for purposes of the present case, the Board 
will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of 
its enactment.  VCAA, Pub. L. No. 106-475, §7(b), 114 
Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion 
of these regulations pertaining to the duty to notify and 
the duty to assist are also effective as of the date of 
the enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is 
pending, the version more favorable to the appellant 
applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board is of the opinion that the new duty to assist 
law has expanded VA's duty to assist (e.g., by providing 
specific and expanded provisions pertaining to the duty to 
notify), and is therefore more favorable to the veteran.  
Accordingly, the amended duty to assist law applies.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001).  For the 
issue currently on appeal, the RO has provided a statement 
of the case (SOC), two supplemental statements of the case 
(SSOCs).  The August 2002 SSOC included notification of 
the VCAA under newly codified regulation 38 C.F.R. § 3.159 
(2002).  

The August 2002 SSOC from the RO informed the veteran of 
the enactment of the VCAA; VA's duty to notify; VA's duty 
to assist in obtaining evidence; what the evidence must 
show for entitlement; when and where to send pertinent 
information; what VA has done to assist the claims; and 
how to contact VA for additional assistance.

VA has therefore satisfied its duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that section 5103(a), as amended by VCAA, and § 3.159(b), 
as recently amended, require VA to inform claimant of 
which evidence VA will provide and which evidence claimant 
is to provide, and remanding where VA failed to do so).

The various rating decisions, SOC, and SSOCs also served 
to notify the veteran of his procedural and appellate 
rights.  During the appeal process, he has exercised 
several of these rights.  For instance, he has been 
afforded the opportunity to present information and 
arguments in favor of his claim, and he and his 
representative have in fact done so, to include the 
submission of evidence and arguments through August 2002.

The claims file shows that the RO has made reasonable 
efforts to obtain all identified relevant evidence and has 
received either the requested evidence or a negative 
response from medical providers.  

The veteran has undergone several VA examinations during 
the pendency of this appeal, the most recent examination 
having been conducted in April 2000 pursuant to a Board 
remand in March 1999.  Stegall v. West, 11 Vet. App. 268, 
271 (1998). 

This examination was thorough and adequately addressed the 
current level of severity of hiatal hernia with 
gastroesophageal reflux disorder and gastritis.  
Development for another VA examination is therefore 
unnecessary in this case.

In the prior SOC and SSOC's the RO considered 38 C.F.R. 
§ 3.321(b)(1).  The RO did not document consideration of 
38 C.F.R. § 3.321(b)(1) in the August 2002 SSOC as had 
been requested by the Board in its March 1999 remand.  The 
Board does not consider this a violation of the principles 
set forth in Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The RO had already considered these criteria, and 
such consideration may be construed as having remained 
ongoing.




In the circumstances of this case, further development, 
for example to have documentation of consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Lastly, the Board notes that this is not a case in which 
the VCAA has been applied in the first instance.  See 
generally Bernard, supra.  

As discussed, the Board has reviewed the evidence of 
record and determined that all notification and 
development actions required by the new legislation and 
the implementing regulations have been completed in full.  


Increased Rating

On review of the entire record, the Board finds persuasive 
medical evidence demonstrates that the veteran's service-
connected hiatal hernia with gastroesophageal reflux 
disorder and gastritis is presently manifested by 
recurrent symptoms status post Nissen Fundoplication in 
February 1994, consisting of dysphagia to all liquids and 
solids, heartburn and epigastric pain.  He has occasional 
episodes of dysphagia necessitating induction of vomiting.  

Upon examination, the veteran denied having melena, 
hematochezia or hematemesis.  Hiatal hernia was still 
shown by upper gastrointestinal series in 1999.  



The veteran takes the medications Prilosec, Prevacid and 
Proplusid.  The most recent VA examination in April 
2000 revealed abdominal epigastric pain without rebound or 
guarding.  

This symptomatology is productive of a considerable 
impairment of health.  Therefore, the Board finds 
entitlement to a rating in excess of 30 percent for hiatal 
hernia with gastroesophageal reflux and gastritis is not 
warranted.  

The evidence does not objectively show symptoms of pain, 
vomiting, material weight loss and hematemesis or melena 
with moderate anemia, or other symptoms combinations 
productive of severe impairment of health to warrant a 
60 percent evaluation.  38 C.F.R. §§ 4.7, 4.114 Diagnostic 
Code 7346.  

Regarding vomiting, the veteran has occasional episodes of 
dysphagia necessitating induction of vomiting.  Therefore, 
after considering the medical evidence, it is the judgment 
of the Board that the aggregate impairment from this 
service-connected disability is equivalent to 
considerable, not severe, disability under Diagnostic Code 
7346.  Id. 

Although the veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the 
claim for an evaluation in excess of 30 percent for the 
gastrointestinal disability.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


Additional Consideration

The CAVC has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b()(1) in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  


The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that 
a claim does not meet the criteria for submission pursuant 
to 38 C.F.R. § 3.321(b)(1), or from reaching such 
conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided and considered the criteria for assignment of an 
extraschedular evaluation.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary 
for Benefits of the Director of the VA Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that veteran's disability picture 
to be unusual or exceptional in nature as to warrant 
referral of his case to the Director or Under Secretary 
for review for consideration of extraschedular evaluation.  
In this regard, the service-connected gastrointestinal 
disability has not been shown to markedly interfere with 
employment or require frequent inpatient care.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of 
his gastrointestinal disability.

Having reviewed the record with these mandates in mind, 
the Board finds no basis for further action on this 
question.


ORDER

Entitlement to a rating in excess of 30 percent for hiatal 
hernia with gastroesophageal reflux disorder and gastritis 
is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

